UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

FILED

 

)
BRUD RossMAN, )
) DEC -4 2017
Plaimiff, ) all 0»8. mccrm a mar
) m form Dlstrlct of Co|s?nt; a
v ) Civil Action No. 17-2157 (UNA)
)
BENJAM[N NETANYAHU, et al. , )
)
Defendants. )
)
MEMORANDUM OPINION

 

This matter is before the Court on the plaintiff s application to proceed in forma pauperis

and his pro se civil complaint

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the F ederal Rules of Civil Procedure. Jarrell v.
Tz`sch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is
entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).
The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
claim being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense
and to determine whether the doctrine of res judicata applies. Brown v. Call`fano, 75 F.R.D. 497,

498 (D.D.C. 1977).

The Court has reviewed plaintiffs complaint and its attachments Aside from making
disparaging remarks about the defendants, plaintiff alleges no facts to suggest the existence of a
viable legal claim over which this Court has subject matter jurisdiction. Therefore, the Court
will dismiss the complaint without prejudice An Order accompanies this Memorandum

Opinion.

 

DATE; ll/bl /,lOt 7 /M //I::-

United StM District Judge